Exhibit Consolidated Financial Statements LifeSize Communications, Inc. For the Year Ended December31, LifeSize Communications, Inc. Consolidated Financial Statements For the Year Ended December31, 2008 Contents Report of Independent Auditors 2 Audited Consolidated Financial Statements Consolidated Balance Sheet 3 Consolidated Statement of Operations 4 Consolidated Statement of Stockholders' Equity 5 Consolidated Statement of Cash Flows 6 Notes to Consolidated Financial Statements 7 Report of Independent Auditors The Board of Directors and Stockholders LifeSize Communications, Inc. We have audited the accompanying consolidated balance sheet of LifeSize Communications, Inc. and subsidiaries as of December 31, 2008, and the related consolidated statement of operations, stockholders’ equity, and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referredto above present fairly, in all material respects, the consolidated financial position of LifeSize Communications, Inc. and subsidiaries at December 31, 2008, and the consolidated results of its operations and its cash flows for the year then ended in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young LLP Austin, Texas April 29, 2 LifeSize Communications, Inc. Consolidated Balance Sheet (In thousands, except per share amounts) December 31, 2008 ASSETS Current assets: Cash and cash equivalents $ 13,136 Trade receivables, net of allowance for doubtful accounts of 14,216 Inventories, net 6,656 Prepaid expenses 796 Deferred royalties 494 Other current assets 311 Total current assets 35,609 Property and equipment, net 3,139 Deferred royalties 4,799 Deferred financing costs, net 322 Other long-term assets 293 Total assets $ 44,162 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 6,052 Accrued expenses 3,087 Accrued compensation 2,074 Revolving line of credit 4,500 Current portion of long-term debt 1,620 Other current liabilities 394 Deferred revenue, net 9,288 Total current liabilities 27,015 Long-term deferred revenue 2,587 Long-term debt 8,545 Other long-term liabilities 5,826 Total liabilities 43,973 Stockholders' equity: Series A convertible preferred stock: $0.001 par value; 18,582 shares authorized; 18,500 shares issued; liquidation value - $18,500 19 Series B convertible preferred stock: $0.001 par value; 10,798 shares authorized; 10,526 shares issued; liquidation value - $20,000 11 Series C convertible preferred stock: $0.001 par value; 6,250 shares authorized; 6,140 shares issued; liquidation value - $17,500 6 Series D convertible preferred stock: $0.001 par value; 8,400 shares authorized; 8,013 shares issued; liquidation value - $25,000 8 Common stock; $0.001 par value; 59,000 shares authorized; 9,799 issued 10 Additional paid-in capital 83,410 Accumulated deficit (83,275 ) Total stockholders' equity 189 Total liabilities and stockholders' equity $ 44,162 See accompanying notes 3 LifeSize Communications, Inc. Consolidated Statement of Operations (In thousands) Year ended December 31, 2008 Product revenues $ 62,710 Service and other revenues 4,927 Total revenues 67,637 Cost of product revenues 25,758 Cost of service and other revenues 1,783 Total cost of revenues 27,541 Gross profit 40,096 Operating expenses: Sales and marketing 25,621 Research and development 15,169 General and administrative 4,265 Total operating expenses 45,055 Loss from operations (4,959 ) Other expense: Interest expense, net (685 ) Other expense (372 ) Total other expense (1,057 ) Net loss before income taxes (6,016 ) Income taxes 121 Net loss $ (6,137 ) See accompanying notes. 4 LifeSize Communications, Inc. Consolidated Statement of Stockholders’ Equity (In thousands) Series A Convertible Series B Convertible Series C Convertible Series D Convertible Additional Total Preferred Stock Preferred Stock Preferred Stock Preferred Stock Common Stock paid-in Accumulated Stockholders' Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount capital Deficit Equity Balance at December 31, 2007 18,500 $ 19 10,526 $ 11 6,140 $ 6 8,013 $ 8 8,842 $ 9 $ 82,262 $ (77,138 ) $ 5,177 Issuance of warrants to purchase common stock - 137 137 Exercise of stock options (shares subject to repurchase) - 974 1 (1 ) - - Repurchase of shares of common stock - (17 ) - Vesting of stock option (shares no longer subject to repurchase) - 361 - 361 Stock-based compensation - 651 - 651 Net loss - (6,137 ) (6,137 ) Balance at December 31, 2008 18,500 $ 19 10,526 $ 11 6,140 $ 6 8,013 $ 8 9,799 $ 10 $ 83,410 $ (83,275 ) $ 189 See accompanying notes 5 LifeSize Communications, Inc. Consolidated Statement of Cash Flows (In thousands) Year ended December 31, 2008 Operating activities Net loss $ (6,137 ) Adjustment to reconcile net loss to net cash used in operating activities: Depreciation 2,074 Amortization of deferred financing costs 57 Noncash accrued paid-in-kind interest 155 Loss on disposal of fixed assets 5 Stock-based compensation 651 Provision for excess and obsolete inventories 860 Provision for doubtful accounts 351 Changes in operating assets and liabilities: Trade receivables (6,188 ) Inventories (3,328 ) Prepaid expenses (268 ) Other current assets (53 ) Deferred royalties (5,293 ) Other long-term assets (292 ) Accounts payable 1,589 Accrued expenses 1,057 Accrued compensation 500 Deferred revenue 6,221 Other current liabilities (187 ) Other long-term liabilities 5,826 Net cash used in operating activities (2,400 ) Investing activities Purchase of property and equipment (3,010 ) Purchase of construction in progress (46 ) Purchases of investments (1,300 ) Proceeds from maturities of investments 4,350 Net cash used in investing activities (6 ) Financing activities Proceeds from exercise of stock options 434 Proceeds from revolving line of credit 3,100 Repayment of revolving line of credit (3,000 ) Proceeds from long-term debt, net of issuance costs 5,940 Net cash provided by financing activities 6,474 Net change in cash and cash equivalents 4,068 Cash and cash equivalents, beginning of period 9,068 Cash and cash equivalents, end of period $ 13,136 Supplemental cash flow information Interest Paid $ 700 Taxes Paid $ 92 Noncash investing and financing transactions Issuance of warrants to purchase common stock $ 137 Vesting of refundable stock options $ 361 See accompanying notes. 6 Lifesize Communications, Inc. Notes to Consolidated Financial Statements December
